              Case 1:18-cr-00791-AT Document 6 Filed 10/30/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ____             \..._    __                                                X

 UNITED STATES OF AMERICA                                                        SEALED INDICTMENT

                           - v.         -                                        18 Cr.

 NAIM ISMAIL,
                                                                                 18CRIM 791
                          Defendant.

 -   -   -    -    -       -   -    -       -   -   -   -   -   -    -   -   X



                                                                    COUNT ONE

                                   (Wire Fraud and Bank Fraud Conspiracy)

         The Grand Jury charges:

         1.               From at least in or about February 2007, up to and

including at least in or about July 2016, in the Southern

District of New York and elsewhere, NAIM ISMAIL, the defendant,

and others known and unknown, knowingly and willfully did

combine, conspire, confederate and agree together and with each

other to commit an offense against ·the United States, to wit, to

violate Title 18, United States Code, Sections 1343 and 1344.

         2.               It was a part and an object of the conspiracy that

NAIM ISMAIL, the defendant, having devised and intending to

devise a scheme and artifice to defraud, and for obtaining money

and property by means of false and fraudulent pretenses,

representations, and promises would and did transmit and cause

to be transmitted by means of wire, radio, and television
          Case 1:18-cr-00791-AT Document 6 Filed 10/30/18 Page 2 of 7



communication in interstate and foreign commerce, writings,

signs, signals, pictures, and sounds, for the purpose of

executing such scheme and artifice,          in violation of Title 18,

United States Code, Section 1343, to wit, NAIM ISMAIL

fraudulently induced individual and corporate victims, including

a financial institution as defined in Title 18, United States

Code, Section 20, to provide funds to entities operated by NAIM

ISMAIL and others by claiming that those funds would be used for

particular loans and investments, including multiple real-estate

reiated projects, when, in fact, that money was diverted for

other purposes, including, for NAIM ISMAIL's personal gain,

expenses and investments.

     3.     It was also a part and an object of the conspiracy

that NAIM ISMAIL, the defendant, and others known and unknown,

would and did execute and attempt to execute a scheme and

artifice to defraud financial institutions, the deposits of

which were then insured by the Federal Deposit Insurance

Corporation, and to obtain moneys, funds, credits, assets,

securities, and other property owned by, and under the custody

and control of, such financial institutions, by means of false

and fraudulent pretenses, representations, and promises, in

violation of Title 18, United States Code, Section 1344, to wit,

NAIM ISMAIL fraudulently induced a financial institution to

provide funds to entities operated by NAIM ISMAIL and others,

                                      2
          Case 1:18-cr-00791-AT Document 6 Filed 10/30/18 Page 3 of 7



and such entities obtained funds in the custody of a financial

institution, by claiming that those funds would be used for

particular loans and investments, including multiple real-estate

related projects, when, in fact, that money was diverted for

other purposes, including, for NAIM ISMAIL's personal gain,

expenses and investments.

             (Title 18, United States Code, Section 1349.)

                                  COUNT TWO

                                 (Wire Fraud)

     4.      From at least in or about February 2007, up to and

including at least in or about July 2016, in the Southern

District of New York and elsewhere, NAIM ISMAIL, the defendant,

willfully and knowingly, having devised and intending to devise

a scheme and artifice to defraud, and for obtaining money and

property by means of false and fraudulent pretenses,

representations, and promises, transmitted and caused to be

transmitted by means of wire, radio, and television

communication in interstate and foreign commerce, writings,

signs, signals, pictures, and sounds, for the purpose of

executing such scheme and arttfice, to wit, NAIM ISMAIL

fraudulently induced individual and corporate victims, including

a financial institution as defined in Title 18 United States

Code, Section 20, to provide funds to entities operated by NAIM

ISMAIL and others by claiming that those funds would be used for

                                       3
\

              Case 1:18-cr-00791-AT Document 6 Filed 10/30/18 Page 4 of 7



    particular loans and investments, including multiple real-estate

    related projects, when, in fact, that money was diverted for

    other purposes, including, for NAIM ISMAIL's personal gain,

    expenses and investments.

              (Title 18, United States Code, Sections 1343 and 2.)

                                     COUNT THREE

                                     (Bank Fraud)

         5.       From at least in or about February 2007, up to and

    including at least in or about July 2016, in the Southern

    District of New York and elsewhere, NAIM ISMAIL, the defendant,

    willfully and knowingly did execute and attempt to execute a

    scheme and artifice to defraud a financial institution, the

    deposits of which weie then insured by the Federal Deposit

    Insurance Corporation, and to obtain moneys, funds, credits,

    assets, securities, and other property owned by, and under the

    custody and control of, such a financial institution, by means

    of false and fraudulent pretenses, representations, and

    promises, to wit, NAIM ISMAIL fraudulently induced a financial

    institution to provide funds to entities operated by NAIM ISMAIL

    and others, and such entities obtained funds in the custody of a

    financial institution, by claiming that those funds would be

    used for particular loans and investments, including multiple

    real-estate related projects, when, in fact, that money was




                                           4
          Case 1:18-cr-00791-AT Document 6 Filed 10/30/18 Page 5 of 7



diverted for other purposes, including, for NAIM ISMAIL's

personal gain, expenses and investments.

          (Title 18, United States Code, Sections 1344 and 2.)

                           FORFEITURE ALLEGATION

     6.      As a result of committing the offenses alleged in

Counts One through Three of this Indictment, NAIM ISMAIL, the

defendant, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 982(a) (2) (A), any and all

property constituting or derived from, proceeds obtained

directly or indirectly, as a result of the commission of said

offenses, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of said offenses.

                       Substitute Assets Provision

     7.      If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.   cannot be located upon the exercise of due
             diligence;

             b.   has been·transferred or sold to, or deposited
             with, a third pe~son;

             c.   has been placed beyond the jurisdiction of the
             Court;

             d.    has been substantially diminished in value; or

             e.    has been commingled with other property which

             cannot be subdivided without difficulty;



                                       5
••
                            Case 1:18-cr-00791-AT Document 6 Filed 10/30/18 Page 6 of 7



            it is the intent of the United States, pursuant to Title 21,

            United States Code, Section 853(p) and Title 28, United States

            Code, Section 2461(c), to seek forfeiture of any other property

            of the defendant up to the value of the above forfeitable

           property.

                                           18, United States Code, Section 982;
                                        21, nited States Code, Section 853; and
                                   T" le 28, United States Code, Section 2461.)




     '--___." ,'"' r,   ,--ERSON                             GEOFFREY S. BERM.AN
                 l,l411>~ 3~         Z<J1   y                United States Attorney




                                                         6
Case 1:18-cr-00791-AT Document 6 Filed 10/30/18 Page 7 of 7




         Form No. USA-33s-274      (Ed. 9-25-58)




             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                            v.

                      NAIM ISMAIL,

                       Defendant.


                   SEALED INDICTMENT

                          18 Cr.

                                            and 2.)
